Citation Nr: 0010861	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  95-36 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a disorder manifested 
by skin problems, headaches, shortness of breath, fatigue, 
weight gain, memory loss, gastrointestinal disorder, nervous 
stress, and sleep disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. B. Weiss


INTRODUCTION

The veteran had active service from March 1982 to March 1986 
and from November 1990 to May 1991, including service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  This matter comes to the Board from a September 1993 
rating decision of the VA RO in New Orleans, Louisiana.  In 
April 1997, a hearing was held at the RO before the 
undersigned.

This case was previously before the Board in July 1997.  At 
that time, the issue for appellate review did not include 
service connection for a disorder manifested by memory loss, 
gastrointestinal disorder, nervous stress, or sleep disorder.  
In a July 1997 remand, the Board asked for, among other 
things, examination for these reported problems.  Since that 
time, the VA has considered the claim as one for service 
connection for an undiagnosed illness manifested by these 
problems as well as the originally noted problems.  
 

FINDINGS OF FACT

1.  The veteran has not submitted medical evidence or 
objective indicators of an undiagnosed illness manifested by 
a skin disorder.

2.  The veteran has not submitted medical evidence or 
objective indicators of an undiagnosed illness manifested by 
headaches, and he has not submitted competent (medical) 
evidence linking his migraine headaches to service.

3.  The veteran has not submitted medical evidence or 
objective indicators of an undiagnosed illness manifested by 
shortness of breath, and he has not submitted competent 
(medical) evidence linking mild chronic bronchitis or poor 
exercise tolerance to service.

4.  The veteran has not submitted medical evidence or 
objective indicators of an undiagnosed illness manifested by 
fatigue, and he has not submitted competent (medical) 
evidence linking chronic fatigue to service.

5.  The veteran has not submitted medical evidence or 
objective indicators of an undiagnosed illness manifested by 
memory loss.

6.  The veteran has not submitted medical evidence or 
objective indicators of an undiagnosed illness manifested by 
gastrointestinal disorder, and he has not submitted competent 
(medical) evidence linking dyspepsia to service.

7.  The veteran has not submitted medical evidence or 
objective indicators of an undiagnosed illness manifested by 
weight gain, and he has not submitted competent (medical) 
evidence that morbid obesity is a disease or injury causing 
disability, with a nexus to service.

8.  The veteran has not submitted medical evidence or 
objective indicators of an undiagnosed illness manifested by 
nervous stress, and he has not submitted competent (medical) 
evidence linking somatoform disorder not otherwise specified, 
or adjustment disorder with anxiety and depression to 
service.   

9.  The veteran has not submitted medical evidence or 
objective indicators of an undiagnosed illness manifested by 
a sleep disorder.  


CONCLUSION OF LAW

The claim of service connection for undiagnosed illness 
manifested by a skin disorder, headaches, shortness of 
breath, fatigue, memory loss, gastrointestinal disorder, 
weight gain, nervous stress, and a sleep disorder is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms listed in this regulation, provided that such 
disability became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more not later than 
December 31, 2001.  For purposes of this regulation, signs or 
symptoms which may be manifestations of undiagnosed illness  
included, but are not limited to: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper and 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, and menstrual disorders.  38 U.S.C.A. §§ 1113, 1117, 
1118 (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999).

A well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of (1) active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, (2) the manifestation of one or more signs or symptoms 
of undiagnosed illness, (3) objective indications of chronic 
disability during the relevant period of service to a degree 
of disability of 10 percent or more within the specified 
presumptive period; and (4) a nexus between the chronic 
disability and the undiagnosed illness.  VAOPGCPREC 4-99 (May 
3, 1999).  A claim that is not well grounded must be denied 
as such.  38 U.S.C.A. § 5107(a).

In this case, element (1) above is satisfied by the veteran's 
Form DD 214.  Therefore, that element will not be discussed 
further.  With respect to the 2d and 4th elements, VAOPGCPREC 
4-99 provides that evidence that the illness is 
"undiagnosed" may consist of evidence that the illness 
cannot be attributed to any known diagnosis, or, at a 
minimum, evidence that the illness has not been attributed to 
a known diagnosis by physicians providing examination or 
treatment.  The type of evidence necessary to establish a 
well-grounded claim as to each of these elements may depend 
on the nature and circumstances of the particular claim.  
Medical evidence would ordinarily be required to satisfy the 
4th element, although lay evidence may be sufficient in cases 
where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.

For purposes of the 2nd and 3rd elements, VAOPGCPREC 4-99 
indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type that would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type that would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 3d 
element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.

If, due to failure of the submitted evidence to satisfy one 
of the 4 above elements, the provisions of service connection 
for an undiagnosed illness are not for application, then the 
claim must still be well grounded, under the law pertaining 
to regular service connection, for it to be considered.  See 
38 U.S.C.A. § 5107(a).  Under 38 U.S.C.A. § 5107(a), VA has a 
duty to assist only those claimants who have submitted 
evidence of well grounded (i.e., plausible) claims.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Moreover, VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet.App. 477 (1999).  

The law pertaining to well-grounded claims for regular 
(diagnosed illness) service connection is as follows:  In 
order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus or link between an in-service injury or 
disease and the current disability.  Epps, 126 F.3d at 1468; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.   

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus or link between the present disability and the 
postservice symptomatology.  Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  


Skin disorder due to undiagnosed illness.

The service records are nondisclosing for disease or injury 
of the veteran's skin.  At service separation medical 
examination in April 1991, the veteran's skin was evaluated 
as normal.  At a medical evaluation that month for 
demobilization from Southwest Asia, he stated that he had a 
rash, sore, or other skin infection.  However, when asked to 
explain this, he stated that this referred to a lump in his 
right inner thigh.  On completing the same demobilization 
form again in May 1991, he stated that he had no rash, sore, 
or other skin infection. 

November 1992 VA skin examination revealed that the veteran 
had a thick wall of vesicles between his fingers and a 
lichenofied plaque about 2 x 3 cm. over the palm of his left 
hand.  This lesion reportedly had been present since June of 
1992.  There were reportedly a few scattered excoriated 
papules over the arms, which were pruritic.  The diagnoses 
were dyshidrosis, prurigo nodularis, and lichen simplex 
chronicus of the palm.  

At the veteran's hearing before a hearing officer in May 
1994, he testified that he first noted skin irritation prior 
to the beginning of the ground war in Saudi Arabia, mainly 
because of the sand.  It was like a fine mist.  There were 
also a lot of fleas and other bugs.  Transcript or T. 5/94 at 
3.  He developed patchy dry skin.  Id. at 8.  However, he 
later said his skin problem did not come up until about 3 
months after he returned from Saudi Arabia and involved blood 
vessels bursting inside his skin.  T. 5/94 at 13-14.  

The veteran testified before the undersigned in April 1997 
that he still had skin problems.  The representative argued 
that the skin problem was symptomatic of benzene or 
petrochemical inhalation poisoning.  The veteran also 
testified that his private doctor, Dr. Lord, had treated skin 
problems on his feet since service.  T. 4/97 at 17.  

Records of Dr. Lord dated from September to November 1997 
have been received.  These records show that Dr. Lord is a 
neurosurgeon who treated the veteran's lumbar spine problems, 
and, in conjunction with that, noted symptom magnification.  
However, no record of skin treatment by Dr. Lord has been 
received, despite appropriate solicitation.

January 1998 VA examination disclosed no active dermatosis 
although there was some irritation in the intertriginous 
areas.  The veteran stated that he had poison ivy in the past 
but that it had resolved.

VA skin examination in March 1999 was normal although it was 
noted that the veteran was status post some sort of skin 
problem. 

With regard to the claim of service connection for an 
undiagnosed illness manifested by a skin disorder, the 
veteran's statements and testimony are to the effect that he 
has such a condition and that it is due to exposure to 
various elements during the Persian Gulf War.  However, the 
medical evidence does not indicate that the veteran has any 
residuals of this condition.  Under the particular facts of 
this case, given the seemingly inconsistent testimony and as 
the veteran has demonstrated different skin conditions at 
different times since service, medical evidence would be 
needed to constitute competent evidence of an undiagnosed 
illness manifested by a skin disorder.  As there is no 
competent evidence of an undiagnosed illness manifested by a 
skin disorder, the Board finds that the veteran's claim of 
service connection for an undiagnosed illness manifested by a 
skin disorder is not plausible, and it is denied as not well 
grounded.  See 38 U.S.C.A. § 5107(a); VAOPGCPREC 4-99.  


Headaches due to undiagnosed illness.

In an April 1991 service separation report of medical 
history, the veteran reported having frequent or severe 
headaches.  On examination at that time, the examiner noted 
the report of headaches and dizziness on a daily basis.  

In November 1992 the veteran underwent VA cranial nerve 
examination.  By history, he stated that after his return 
from Saudi Arabia, he began having occasional headaches in 
the back of his neck radiating to the bilateral forehead.  He 
denied visual disturbance or vomiting.  He said that he had 
these headaches prior to going to Saudi Arabia but they were 
only in the back of the head; the radiation was new.  On the 
physical examination, it was noted that there was essentially 
nothing to be found except that he was a bit overweight.  The 
diagnosis was tension headaches.  

At the veteran's hearing before a hearing officer in May 
1994, he testified that he had headaches which he related to 
sensitivity to oil and oil-based products, occurring every 3 
days, and which he called migraines.  He was not under a 
doctor's care for this but he did use over the counter 
products.  T. 5/94 at 14-16. 

At his hearing before the undersigned in April 1997, the 
veteran testified that he still had the headaches.  

March 1999 VA brain and spinal cord examination disclosed the 
veteran's report of headaches of 10 years' duration, 
developed after returning from the Persian Gulf war.  He 
denied any head trauma.  He reported the headaches as a sharp 
pain beginning at the back of the neck and head, radiating 
through the temporal to the bifrontal area.  The headache was 
relieved by sleep and may last for many hours.  He said he 
did become nauseated at times while having a headache and the 
headache was associated with photophobia and sonophobia.  The 
relevant diagnosis was migraine headache.  

The veteran's statements and testimony are to the effect that 
he has an undiagnosed illness manifested by headaches due to 
exposure to various elements during the Persian Gulf War.  As 
there is a diagnosis, migraines, to account for the veteran's 
complaints, however, the Board finds that the provisions of 
service connection for an undiagnosed illness manifested by 
headaches are not for application.  Nor does the medical 
evidence link the veteran's migraines, first shown years 
after service, to service.  Medical evidence would be needed 
to provide such a link where, as here, the diagnosis since 
service has varied from tension to migraine headaches.  As 
there is no evidence of an undiagnosed illness manifested by 
headaches and there is no competent (medical) evidence 
linking the veteran's migraines to service, the Board finds 
that the claim of service connection for an undiagnosed 
illness manifested by headaches is not plausible, and it is 
denied as not well grounded.  See 38 U.S.C.A. § 5107(a); 
VAOPGCPREC 4-99; Caluza v. Brown, 7 Vet. App. at 506.


Shortness of breath due to undiagnosed illness.

In an April 1991 service separation report of medical 
history, the veteran denied having shortness of breath.  The 
lungs and chest were evaluated as normal at that time.  

May 1992 pulmonary testing reportedly showed mild restrictive 
disease.  

November 1992 VA examination showed no pulmonary pathology 
and the chest X-ray was reported to be grossly negative.  The 
veteran said he had had no recent chest pain, shortness of 
breath, or cough.  Mild obstructive ventilatory impairment 
was reportedly shown on pulmonary function testing at that 
time.  

April 1993 pulmonary testing reportedly showed mild 
restrictive disease.  

At the veteran's hearing before a hearing officer in May 
1994, he testified that he first noted shortness of breath 
prior to the beginning of the ground war in Saudi Arabia, 
mainly because of the sand.  He reported that the sand was 
like a fine mist and that there were also a lot of fleas and 
bugs.  Additionally, it was very hard for him to catch his 
breath with all the sand in the air.  The soot and oil fumes 
burning also made it hard to breathe and caused his throat to 
tighten.  T. 5/94 at 3-5.  Despite this, he continued to work 
in an environment full of fumes, which caused a choking and 
coughing sensation on a daily basis.  Id. at 20.

August 1994 VA pulmonary testing also showed mild restrictive 
disease.  

An Army hospital pulmonary function test of December 1996 
showed mild obstructive disease but indicated that 
restrictive disease could not be excluded by spirometry 
alone.  

At his April 1997 hearing before the undersigned, the veteran 
testified that any exertion caused shortness of breath and 
that this prevented him from doing physical activities with 
his family.  T. 4/97 at 6.

January 1998 VA examination revealed the veteran's report 
that he was about as short of breath as he expected anyone of 
his weight (261 lbs.) to be.  On chest X-ray at that time, 
there were small calcifications in the hilar regions and 
right apex, with the impression of minor abnormality.

March 1999 VA respiratory examination revealed the veteran's 
history of mild shortness of breath with exertion of 12 
years' duration.  The veteran was said to be a poor historian 
and unable to further elucidate his symptoms.  He did, 
however, note that he had had a productive cough of yellow 
and gray sputum every morning for a long time.  He recalled 
that while in physical training in Edgewood, Maryland, he had 
jogged often through a yellow fog that seemed to be coming 
from a nearby building.  He had smoked 1/2 pack of cigarettes 
per day intermittently for the previous 10 years.  He 
reportedly developed dyspnea on exertion after walking 
300 yards on level ground at a normal pace.  It was noted 
that the veteran had gained 10 pounds in the past year and 70 
pounds over the last 8 years.  On examination, the lungs were 
clear to auscultation and there was no evidence of cor 
pulmonale, "RVH," or pulmonary hypertension.  Arterial 
blood gasses, electrocardiogram, and pulmonary function tests 
were obtained.  The computer interpretation of the pulmonary 
function tests was suggestive of moderately severe 
obstructive lung disease and moderate restriction of volume 
excursion of the lung.  The diagnoses were mild chronic 
bronchitis and poor exercise tolerance secondary to obesity 
and inactivity.

The veteran's statements and testimony are to the effect that 
he has an undiagnosed illness manifested by shortness of 
breath due to exposure to various elements in the Persian 
Gulf War.  However, the current diagnoses are mild chronic 
bronchitis and poor exercise tolerance secondary to obesity 
and inactivity.  As there are diagnoses to account for the 
veteran's complaints of shortness of breath, the Board finds 
that the provisions of service connection for an undiagnosed 
illness manifested by shortness of breath are not for 
application.  Nor does the medical evidence link the 
veteran's mild chronic bronchitis, first shown years after 
service, or poor exercise tolerance to service.  As there is 
no evidence of an undiagnosed illness manifested by shortness 
of breath and no competent (medical) evidence linking the 
veteran's chronic bronchitis and poor exercise tolerance to 
service, the Board finds that the veteran's claim of service 
connection for an undiagnosed illness manifested by shortness 
of breath is not plausible, and it is denied as not well 
grounded.  See 38 U.S.C.A. § 5107(a); VAOPGCPREC 4-99; Caluza 
v. Brown, 7 Vet. App. at 506.


Fatigue due to undiagnosed illness.

Service records are nondisclosing as to treatment for this 
complaint.  At an April 1991 medical evaluation for 
demobilization from Southwest Asia, the veteran denied 
fatigue.  However, he said he had a poor sleep pattern due to 
back pain.  He again denied fatigue when completing the same 
demobilization form in May 1991.

At the veteran's hearing before a hearing officer in May 
1994, he testified that he first found he was fatigued more 
than normal after he got back from Saudi Arabia.  T. 5/94 at 
7.  He had also been ill over there.  Id. at 8.    

At his hearing before the undersigned in April 1997, the 
veteran testified to having fatigue, which his representative 
linked to petrochemical or benzene inhalation poisoning. 

VA stomach examination in March 1999 brought out the 
veteran's history of fatigue since 1993 or 1994 that he 
thought might be related to age or years of hard work causing 
him to be "worn out."  The veteran also reported a 70-pound 
weight gain in the past 8 years, 10 pounds of this being in 
the last year.  The examiner said it was likely that the 
weight gain was the result of increased caloric intake and 
lack of exercise.  On examination, the abdomen was soft, 
nontender and nondistended.  The veteran was morbidly obese.  
The relevant diagnosis was chronic fatigue most likely due to 
poor exercise tolerance.  

The veteran's statements and testimony are to the effect that 
he has an undiagnosed illness manifested by fatigue due to 
exposure to various elements in the Persian Gulf War.  The 
current diagnosis, however, is chronic fatigue most likely 
due to poor exercise tolerance.  As there is a diagnosis to 
account for the veteran's complaints of fatigue, the Board 
finds that the provisions of service connection for an 
undiagnosed illness manifested by fatigue are not for 
application.  Nor does the medical evidence link the 
veteran's chronic fatigue, first shown years after service, 
to service.  As there is no evidence of an undiagnosed 
illness manifested by fatigue and no competent (medical) 
evidence linking the veteran's chronic fatigue to service, 
the Board finds that the veteran's claim for service 
connection for an undiagnosed illness manifested by fatigue 
is not plausible, and it is denied as not well grounded.  See 
38 U.S.C.A. § 5107(a); VAOPGCPREC 4-99; Caluza v. Brown, 7 
Vet. App. at 506.


Memory loss due to undiagnosed illness.

Service records are nondisclosing as to this complaint.  At 
his hearing before the undersigned in April 1997, the veteran 
testified that he sometimes had memory loss, sometimes 
forgetting what his wife said 5 minutes after she stated it.  
T. 4/97 at 8.

VA mental disorders examination in March 1999 evaluated the 
veteran's contention that he suffers memory loss due to 
undiagnosed illness.  The examiner concluded, however, that 
in his professional opinion, the veteran did not appear to 
exhibit a clinical memory loss.  The veteran's claim might 
reflect more of a inability to attend adequately to process 
information rather than to retrieve it, as was noted by his 
occasional impulsive and impatient approach to the stimuli 
and tasks [on the examination].  Based on the results of the 
entire examination, it was the examiner's professional 
opinion that the veteran's claim of memory loss was 
inconsistent with [his] detailed recall of his past.  Also 
the complaint (of memory loss) might represent a tendency to 
not adequately process information, rather than to be unable 
to recall information.  He also claimed "good memory," 
essentially denying impairment in memory.  While provisional 
mental health diagnoses were rendered at this examination, 
they do not reflect that the veteran, in fact, has memory 
loss. 

The veteran's statements and testimony are to the effect that 
he has an undiagnosed illness manifested by memory loss due 
to exposure to various elements in the Persian Gulf War.  
However, the medical evidence does not indicate that the 
veteran has this condition.  Under the particular facts of 
this case, as an individual with memory loss quite arguably 
could not know whether or to what degree they suffered from 
this, medical evidence would be needed, to constitute 
competent evidence of an undiagnosed illness manifested by 
memory loss.  As there is no competent evidence of an 
undiagnosed illness manifested by a memory loss, the Board 
finds that the veteran's claim of service connection for an 
undiagnosed illness manifested by memory loss is not 
plausible, and it is denied as not well grounded.  See 
38 U.S.C.A. § 5107(a); VAOPGCPREC 4-99.  


Gastrointestinal disorder due to undiagnosed illness.

In an April 1991 service separation report of medical 
history, the veteran reported having frequent indigestion and 
stomach, liver or intestinal trouble.  At a medical 
evaluation for demobilization from Southwest Asia the same 
month, he stated that 2 weeks earlier, he had had fever, 
emesis, nausea, and diarrhea for 4 days, but no problems 
since.  On completing the same demobilization form in May 
1991, he denied stomach and belly pain, nausea, diarrhea, and 
bloody stools.  

At the veteran's hearing before a hearing officer in May 
1994, he testified that he did have gastrointestinal problems 
but he did not talk to doctors about them.  T.  5/94 at 18.  

At his hearing before the undersigned in April 1997, the 
veteran testified that he was nauseous in Saudi Arabia.  The 
representative argued that this was symptomatic of benzene or 
petrochemical inhalation poisoning.

January 1998 VA medical examination revealed the veteran's 
history that he had nausea in the Persian Gulf and diarrhea 
lasting up to 2 weeks.  He reportedly continued to have 
episodes of abdominal cramping, gurgling and then diarrhea.  
The diarrhea usually lasted less than a day, but sometimes 
several days.  He had had no diagnostic tests for this.  He 
uses Pepto Bismol, Immodium, and sometimes antacids.  These 
episodes disappeared and then returned.  On examination, the 
abdomen was obese, without palpable organs or masses.  
Peristaltic sounds were normal.  There were no rectal 
complaints or known endocrinopathy.  The relevant diagnosis 
was irritable bowel syndrome.  

On VA examination in March 1999, the veteran reported nausea 
with sharp, cramping lower abdominal pain of 6-7 years' 
duration.  This occurred about one time per week and tended 
to occur with carbonated beverages, although he could not 
describe the duration of symptoms.  There was also diarrhea 
about once per week.  He described reflux with these 
symptoms.  The diagnosis was dyspepsia.  

The veteran's statements and testimony are to the effect that 
he has an undiagnosed illness manifested by a 
gastrointestinal disorder.  The current diagnosis, however, 
is dyspepsia.  As there is a diagnosis to account for the 
veteran's complaints of gastrointestinal disorder, the Board 
finds that the provisions of service connection for an 
undiagnosed illness manifested by gastrointestinal disorder 
are not for application.  Nor does the medical evidence link 
the veteran's dyspepsia or any other gastrointestinal 
disorder to service.  Here the diagnosis has varied after 
service from irritable bowel syndrome to dyspepsia, medical 
evidence would be needed to link such disability to service.  
As there is no evidence of an undiagnosed illness manifested 
by gastrointestinal disorder and no competent (medical) 
evidence linking the veteran's dyspepsia to service, the 
Board finds that the veteran's claim of service connection 
for an undiagnosed illness manifested by gastrointestinal 
disorder is not plausible, and it is denied as not well 
grounded.  See 38 U.S.C.A. § 5107(a); VAOPGCPREC 4-99; Caluza 
v. Brown, 7 Vet. App. at 506.


Weight gain due to undiagnosed illness.

A service record of November 1985 stated that the veteran was 
seen in the overweight clinic, received dietary counseling, 
exercise program development, and lifestyle modification 
counseling to assist in weight loss.  On medical examination 
for separation in January 1986, the veteran was said to have 
exogenous obesity.  He was advised to continue weight 
reduction.  At service separation medical examination in 
April 1991, the veteran weighed 202 lbs.

At the veteran's hearing before a hearing officer in May 
1994, he testified that he understood his weight gain to 
result from his inability to exercise to keep his weight down 
due to his service-connected back injury.  T. 5/94 at 8-9.  
He did not know if exposure to anything caused his weight 
gain.  Id. at 17.

At his April 1997 hearing before the undersigned, the veteran 
testified that his weight fluctuated both up and down, within 
a range.

January 1998 VA examination disclosed that the veteran was 
261 lbs.  The examiner said the obesity was probably 
exogenous.  Obesity was diagnosed.  In March 1999, the 
veteran was examined for stomach disorders and reported, as 
noted, weight gain of 70 points in the last 8 years.  The 
examiner said it was likely that the weight gain was the 
result of increased caloric intake and lack of exercise.  The 
relevant diagnosis was morbid obesity.  

The veteran's statements and testimony are to the effect that 
he has an undiagnosed illness manifested by weight gain.  
However, the current diagnosis is morbid obesity was 
attributed to increased caloric intake and lack of exercise.  
As there is a diagnosis, with etiology unrelated to service, 
to account for the veteran's weight gain, the Board finds 
that the provisions of service connection for an undiagnosed 
illness manifested by weight gain are not for application.  
Nor does the medical evidence indicate that in this case, 
morbid obesity is a disease or injury causing disability.  
Finally, assuming that morbid obesity is a disability, there 
is no medical evidence of a nexus between morbid obesity and 
service.  As there is no evidence of an undiagnosed illness 
manifested by weight gain, and there is no competent 
(medical) evidence linking the veteran's current morbid 
obesity to service, the Board finds that the claim of service 
connection for a undiagnosed illness manifested by weight 
gain is not plausible, and it is denied as not well grounded.  
See 38 U.S.C.A. § 5107(a); VAOPGCPREC 4-99; Caluza v. Brown, 
7 Vet. App. at 506.  The Board stresses that this denial has 
no bearing on any claim the veteran may wish to file for 
secondary service connection for obesity as a result of his 
service-connected back disorder.


Nervous stress due to undiagnosed illness.

At the service entrance medical examination in November 1981, 
the veteran reported that he had had frequent trouble 
sleeping, depression or excessive worry, and nervous trouble.  
The examiner noted that the veteran was reportedly worried 
and depressed at times, but never saw a doctor for this, or 
thought of suicide.  The clinical examination at that time 
noted the psychiatric status to be normal.  He was tense at 
times.  This was not deemed significant.  

At the service entrance medical examination in September 
1989, the veteran reported that he had had depression or 
excessive worry.  The examiner noted that the veteran had 
minor depression and worries that were not significant.  The 
clinical examination at that time noted the psychiatric 
status to be normal.  

In an April 1991 separation report of medical history, the 
veteran reported having frequent trouble sleeping, depression 
or excessive worry and nervous trouble.  On examination at 
that time, the doctor assessed a "normal" clinical 
evaluation but noted "PTSD" as a "defect" and recommended 
a "PSYCH" examination.  On April and May 1991 medical 
evaluations for demobilization from Southwest Asia, he denied 
recurring thoughts about his experiences in Southwest Asia.

From September to November 1997, Dr. Lord, a private 
neurosurgeon, saw the veteran, primarily for his lumbar spine 
problems.  It is noteworthy here, however, that Dr. Lord 
formed the impression that the veteran magnified his 
symptoms.  

At the general VA medical examination in January 1998, the 
examiner noted that the veteran seemed to be very concerned 
about his health and the fact that his back diagnosis, which 
he said the doctor said was a fracture, was delayed for so 
many years.  The examiner's impression was that the veteran 
may tend to amplify his symptomatology because of anxiety.  

On VA mental examination in March 1999, the veteran recounted 
his civilian and military employment history, which included 
a wide variety of jobs, as well as his medical history.  As 
for emotional status, the veteran claimed to experience 
feelings of depression, frustration, as well as contentment 
and friendliness.  He claimed feelings of failure, 
disappointment, helplessness, anger, and bitterness.   He 
described himself as a loner and said he was hesitant to 
express his emotions to anyone.  He noted absent motivation.  
He denied past and present feelings or intentions to harm 
himself or others.  He said that old cars and the medical 
status of a friend with "Lyme's" disease preoccupied his 
thinking.  On clinical interview and examination, it was 
noted that his motor behavior appeared hurried but otherwise 
unremarkable.  His facial expressions were varied, and he 
smiled, chortled, and laughed nervously throughout the 
examination.  He generally averted eye contact during the 
history, but was more frequent (in eye contact) as the 
examination progressed.  He spoke in a moderate tone and at 
an average to fast pace.  His motivation in the examination 
seemed adequate, although his general attitude seemed rather 
flippant and cavalier.  Many responses were given before the 
examiner completed the query, which also reflected a rather 
impulsive response style.  His mood seemed mildly anxious and 
hostile.  He commented that the examiner was biased because 
VA paid his salary.  He also stated, when asked about mental 
symptoms, that he told his friends he was going to say it was 
a government conspiracy.  He then quickly denied that he 
thought this.  Rapport seemed somewhat guarded.  The examiner 
also reviewed the veteran's performance on memory, awareness, 
and thinking tasks, and the results of diagnostic tests.  The 
examiner commented that the veteran had a moderate level of 
anxiety and depression, to which he was reluctant to fully 
admit, and he apparently channeled these emotions through 
somatic expressions.  The veteran was considered an over-
reporter of physical complaints, finding it psychologically 
more palatable to be physically sick than emotionally 
troubled.  The provisional diagnoses were, in pertinent part, 
somatoform disorder not otherwise specified, mild, adjustment 
disorder with anxiety and depression, chronic, and 
noncompliance with treatment.

The veteran's statements and testimony are to the effect that 
he has an undiagnosed illness manifested by nervous stress 
due to exposure to various elements during the Persian Gulf 
War.  The current diagnoses, however, are somatoform disorder 
not otherwise specified, mild, adjustment disorder with 
anxiety and depression, chronic, and noncompliance with 
treatment.  As there are diagnoses to account for the 
veteran's nervous stress, the Board finds that the provisions 
of service connection for an undiagnosed illness manifested 
by nervous stress are not for application.  Nor does the 
medical evidence link the veteran's somatoform disorder not 
otherwise specified, mild, adjustment disorder with anxiety 
and depression, chronic, and noncompliance with treatment, 
first diagnosed years after service, to service.  The Board 
stresses that medical evidence would be needed here to 
provide this nexus as, since service, the findings have been 
both unusual ("PTSD" noted with normal psychiatric 
evaluation) and changing (the current diagnoses being first 
shown in 1999).  Additionally, the veteran is not a mental 
health professional and therefore is not competent to offer 
an expert opinion as to the nature or etiology of any 
psychiatric disorder now present.  As there is no evidence 
that the veteran has an undiagnosed illness manifested by 
nervous stress, aside from those illnesses which have been 
diagnosed, and no competent (medical) evidence linking the 
veteran's current psychiatric diagnoses to service, the Board 
find that the claim of service connection for an undiagnosed 
illness manifested by nervous stress is not plausible, and it 
is denied as not well grounded.  See 38 U.S.C.A. § 5107(a); 
VAOPGCPREC 4-99; Caluza v. Brown, 7 Vet. App. at 506.


Sleep disorder due to undiagnosed illness.

In an April 1991 service separation report of medical 
history, the veteran reported having frequent trouble 
sleeping.  As noted above, the same month, he attributed this 
to a poor sleep pattern due to back pain.  In May 1991, he 
denied trouble sleeping, in his second medical evaluation for 
demobilization from Southwest Asia.
At both of his hearings, the veteran testified to difficulty 
with sleeping, stating at his April 1997 hearing before the 
undersigned that he thought he had sleep apnea.  T. 4/97 at 
19.  

January 1998 VA general medical examination disclosed the 
veteran's history of having a sleeping problem which involved 
his waking during the night with a choking sensation and 
having to catch his breath.  He had not sought treatment for 
this.  The sleeping problems reportedly developed mainly 
after return from the Persian Gulf.  The examiner at that 
time diagnosed "sleep disorder."  

On March 1999 VA brain and spinal cord examination, the 
examiner noted that the veteran gave a history of sleep apnea 
and talking in his sleep.  

The veteran's statements and testimony are to the effect that 
he has an undiagnosed illness manifested by a sleep disorder 
due to exposure to various elements during the Persian Gulf 
War.  The veteran believes he has apnea.  An unspecified 
"sleep disorder" was diagnosed in 1998.  As there is a 
diagnosis, however descriptive, to account for the veteran's 
sleep-related complaints, the Board finds that the provisions 
of service connection for an undiagnosed illness manifested 
by a sleep disorder are not for application.  Even assuming, 
arguendo, that evidence has been submitted that the veteran 
has a sleep disorder that has not been attributed to any 
known diagnosis, no "objective indications of chronic 
disability" have been submitted.  It follows that, 
additionally, no evidence has been received of a nexus 
between "chronic disability" and the undiagnosed illness.  
See VAOPGCPREC 4-99.  Thus, even were the provisions for 
service connection for an undiagnosed illness applied, the 
claim would be not well grounded.

Nor does the medical evidence link the veteran's sleep 
disorder, first diagnosed years after service, to service.  
The Board stresses that medical evidence would be needed here 
to provide this nexus as the nature of a sleep disorder is 
such that the sufferer is not conscious during some or all of 
its manifestations and thus cannot describe it reliably.  As 
there is no evidence of an undiagnosed illness manifested by 
a sleep disorder and no competent (medical) evidence linking 
the veteran's sleep disorder to service, the Board find that 
the claim of service connection for an undiagnosed illness 
manifested by a sleep disorder is not plausible, and it is 
denied as not well grounded.  See 38 U.S.C.A. § 5107(a); 
VAOPGCPREC 4-99; Caluza v. Brown, 7 Vet. App. at 506.


ORDER

The claim of service connection for an undiagnosed illness 
manifested by skin problems, headaches, shortness of breath, 
fatigue, weight gain, memory loss, gastrointestinal disorder, 
nervous stress, and sleep disorder is denied as not well 
grounded.




		
	Steven L. Keller
	Member, Board of Veterans' Appeals



 


- 4 -




- 1 -


